UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

U.S. BANK NATIONAL ASSOCIATION, :
                                :
           Plaintiff,           :                     Civil Action No.:      10-0678 (RMU)
                                :
           v.                   :
                                :
PATRIOT-BSP CITY CENTER II, LLC :
et al.,                         :
                                :
           Defendants.          :

                                  MEMORANDUM OPINION

                        DISMISSING THIS ACTION WITHOUT PREJUDICE

       In a September 20, 2010 memorandum opinion, the court observed that the plaintiff had

not established the court’s subject matter jurisdiction over this matter. Mem. Op. (Sept. 20,

2010) at 10-13. Specifically, the court observed that although the plaintiff asserted that the court

had diversity jurisdiction over his claims pursuant to 28 U.S.C. § 1332, “the plaintiff ha[d] not

demonstrated the complete diversity of citizenship of the parties, as required for jurisdiction

under 28 U.S.C. § 1332.” Id. at 13. The court then proceeded to consider the merits of the

plaintiff’s then-pending receivership motion because it was possible that the plaintiff could

“establish the court’s subject matter jurisdiction by obtaining leave to amend the operative

complaint.” Id.

       In the following weeks, however, the plaintiff did not seek leave to amend its complaint.

Accordingly, at the defendants’ request, the court issued an order on November 16, 2010

directing the plaintiff to show cause why the matter should not be dismissed for lack of subject

matter jurisdiction. Minute Order (Nov. 16, 2010).
        On November 24, 2010, the plaintiff filed its response to the court’s order to show cause.

See generally Pl.’s Response to Order to Show Cause. The response does not address the

jurisdictional deficiencies identified in the court’s September 20, 2010 ruling. See generally id.

Instead, the plaintiff notes that it and the defendants are also parties to a related action before this

court and that it intends to seek leave to amend its pleading in the related action to incorporate

the claims it asserted here. Id. at 1. For these reasons, the plaintiff “agrees to a dismissal of this

action without prejudice.” Id. at 2.

        Because the plaintiff has not remedied the jurisdictional deficiencies identified in the

court’s prior ruling, the court concludes that the plaintiff has not established the court’s subject

matter jurisdiction over this action. See Mem. Op. (Sept. 20, 2010) at 10-13; see also Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992) (observing that the plaintiff bears the burden of

establishing that the court has subject matter jurisdiction). The court further concludes that

dismissal without prejudice is the appropriate result. See, e.g., Moore v. Spring Wash. D.C.

Express, 2010 WL 2026658, at *1 (D.D.C. May 19, 2010) (dismissing the complaint without

prejudice based on the plaintiff’s failure to establish the parties’ diversity of citizenship).

        Accordingly, the court dismisses the plaintiff’s complaint without prejudice. An Order

consistent with this Memorandum Opinion is separately and contemporaneously issued this 2nd

day of December, 2010.



                                                                  RICARDO M. URBINA
                                                                 United States District Judge




                                                   2